IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-04,127-04


EX PARTE EUGENE SPENCER, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 1972CR1144A-W IN THE 
144TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
murder with malice and sentenced to one thousand (1,000) years' imprisonment.  The Fourth
Court of Appeals affirmed his conviction.  Spencer v. State, No. 56,458 (Tex. App.-San
Antonio, delivered March 14, 1979).
	After a review of the record, we find that Applicant's claims that he is being denied 
mandatory supervision release and being denied good time are without merit.  Ex parte
Palomo, 759 S.W.2d 671, 674 (Tex. Crim. App. 1988).  Therefore, we deny relief. 
	Applicant's claims that challenge his conviction are dismissed pursuant to Tex. Code
Crim. Pro. Art. 11.07 Sec. 4.

DELIVERED: March 14, 2007
DO NOT PUBLISH